Citation Nr: 1542087	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of whether the character of the appellant's discharge constitutes a bar to receiving VA benefits.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Timothy Burns, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from December 1974 to December 1976.  A November 1976 Administrative Decision held that the appellant's period of active service was considered to have been issued under dishonorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO in Seattle, Washington denied service connection for hepatitis C and tinnitus.  In November 2009, the Veteran filed a notice of disagreement (NOD) as to the denial of the service connection claims.  The AOJ issued a statement of the case (SOC) in February 2011, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  The RO in Detroit, Michigan currently holds jurisdiction over the appeal.

As for the characterization of the appeal, it is noted that, regardless of what the agency of original jurisdiction (AOJ) has done, the Board must address the question of whether new an material has been received to reopen a prior final Administrative Decision which barred the appellant from entitlement to VA benefits because this matter goes to the Board's jurisdiction to reach the underlying service connection claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board cannot reach the merits of the service connection claims absent a reopening and favorable determination of the prior final decision which barred the appellant's entitlement to service-connected benefits.  Accordingly, the Board has characterized the appeal to include the "veteran" status component of the service connection claims as a separate issue on the title page.

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

The Board observes that, in September 2012, the Veteran selected private attorney Timothy E. Burns as his representative in this appeal.  During his  June 2015 Board hearing, the Veteran indicated his desire to be represented by the Veterans of Foreign Wars.  By letter dated August 18, 2015, the Board provided the Veteran a 30-day period to change his representation if he so desired.  As no response has been received, to date, consistent with the express terms of the letter, the Board continues to recognize attorney Timothy E. Burns as the duly authorized representative at this time.

The appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
For reasons expressed below, the matters on appeal are being remanded o the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

Specifically, before this appeal may proceed, the AOJ must properly adjudicate the issue of whether new and material evidence has been received to reopen the claim of whether the character of the appellant's discharge constitutes a bar to receiving VA benefits.

The appellant seeks to establish his entitlement to service connection for tinnitus and hepatitis C.  For benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2015).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

Here, a November 1976 Administrative Decision held the appellant was discharged due to willful and persistent misconduct and, thus, his period of active service was considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (a discharge due to willful and persistent misconduct is considered to have been issued under dishonorable conditions).  This Administrative Decision, which barred the appellant's entitlement to service-connected benefits, is binding upon the Board.  38 C.F.R. § 3.105(a).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In August 1982, the appellant submitted a Department of Defense Form 214 reflecting that his discharge had been upgraded.  The effect of this upgrade on setting aside a bar to benefits depends upon the operating authority of the discharge review board and the type of bar to entitlements involved.  See 38 C.F.R. § 3.12(e)-(h).  After receipt of this discharge upgrade document, the AOJ awarded the appellant entitlement to educational benefits but it has not formally adjudicated the issue of whether new and material evidence has been received to reopen the claim of whether the character of the appellant's discharge constitutes a bar to receiving VA benefits. 

The appellant's status as a "veteran" is a component of his service connection claims on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  As an automatic bar to service-connected benefits exists until such time as the appellant obtains a favorable determination changing the prior final denial concerning his character of discharge, the Board must defer adjudication of the service connection claims pending the AOJ's decision on the issue of character of discharge.

Prior to deciding this issue, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  In particular, the AOJ should obtain complete documents associated with the appellant's discharge upgrade in 1982 which identifies the legal authority of the discharge review board, the factual and legal basis for the discharge upgrade and the actual type of discharge upgrade.  

Additionally, the notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Here, the appellant has not been advised of the information and evidence necessary to substantiate his request to  reopen the matter of whether the character of his discharge constitutes a bar to receiving VA benefits.  Hence, the AOJ should, through VCAA-compliant notice, give the appellant an opportunity to provide evidence or information in support of this aspect of the appeal.  The AOJ's notice letter should explain what information and evidence is needed to substantiate the characterization of discharge, and also explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The AOJ should advise the appellant that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  

The Board next observes that, if is determined that the appellant's character of discharge does not bar him from receiving VA compensation benefits, then further development of his service connection claims is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran seeks to establish his entitlement to service connection for hepatitis C.  VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See AOJ notice letter dated December 19, 2008.

The Veteran's service treatment records (STRs) first reflect a diagnosis of hepatitis in March 1975, which is several months after his entrance into active service.  A July 2009 VA examiner, after considering several potential hepatitis C risk factors for the appellant which included heroin use before and after service, tattoos before service and cocaine use after service, could not determine the onset of hepatitis C without resorting to speculation.  Nonetheless, the VA examiner found that the Veteran's intravenous (IV) heroin use was the most likely etiology of his hepatitis C.  Notably, service connection is barred for disability due to abuse of drugs or alcohol.  38 U.S.C.A. §§ 105(a), 1110; Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).

In November 2009, the appellant submitted a copy of VA Fast Letter 04-13 (June 29, 2004) which, inter alia, discussed the known modes of hepatitis C transmission.  With respect to air gun injectors, the Fast Letter stated that there was a lack of any scientific evidence to document transmission of hepatitis C with air gun injectors.  However, it was noted that it was "biologically plausible" that air gun injectors could be a method of transmission for hepatitis C.

Thus, the appellant has presented some evidence suggesting that his hepatitis C may be associated with military service due to air gun injectors which has not been considered by the July 2009 VA examiner.  Thus, an addendum VA examination is necessary to determine the likely etiology of the appellant's hepatitis C.  See Reiber v. Brown, 7 Vet. App. 513 (1993) (a claimant who provides evidence of an in-service event with nexus evidence meets the minimum standard of proof despite the fact that there might exist another plausible explanation as to whether the claimed condition should be considered service-connected).

Prior to arranging for an addendum opinion, the AOJ should also obtain and associate with the claims file all outstanding pertinent medical records pertinent to the service connection claims. 

The claims file includes treatment records from the Northern Indiana VA Healthcare System, dated to February 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding pertinent VA treatment records from the Northern Indiana VA Healthcare System since February 2014, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's readjudication of the claims should include consideration of all evidence added to the record since the AOJ's last adjudication of the claims.

Accordingly, the matters are hereby REMANDED for the following action:

1.  Obtain complete documents associated with the appellant's discharge upgrade in 1982 which identifies the legal authority of the discharge review board, the factual and legal basis for the discharge upgrade and the actual type of discharge upgrade.

2.  Send to the Veteran a VCAA-compliant letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the request to reopen the character of discharge matter  that is not currently of record. 

Explained what is needed to reopen the claim of whether the character of the appellant's discharge constitutes a bar to receiving VA benefits.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the electronic claims file  adjudicate the issue of whether new and material evidence has been received to reopen the claim of whether the character of the appellant's discharge constitutes a bar to receiving VA benefits.  

If the determination above is fully favorable to the appellant, proceed to conduct the development identified below.  

If the determination is not fully favorable, the AOJ must furnish to the appellant and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

5.  If it is determined that the character of the appellant's discharge does not constitute a bar to service-connected benefits, obtain all outstanding records of treatment of the Veteran from the Northern Indiana VA Healthcare System from February 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the July 2009 VA examiner in response to the question noted below.

If the July 2009 VA examiner is longer employed by VA, document that fact in the claims file, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion. The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician and the addendum opinion/examination report should reflect consideration of the appellant's documented medical history and assertions.

Request that the examiner provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the appellant's hepatitis C was incurred or aggravated as a result of active service.  In providing this opinion, the examiner must consider and discuss the appellant's risk factor of undergoing air gun inoculations during service.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided


7.  .  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service connection claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the AOJ's last adjudication of the claims) and legal authority. 
 
9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his  representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

